DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the amendment filed on 3/10/2022.  
Claims 1-20 are pending.
Claims 1-20 are allowed.

Terminal Disclaimer

The terminal disclaimer filed on 5/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted (Pat 10,140,146 and 10,664,303) has been reviewed and is accepted.  The terminal disclaimer has been recorded.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Thomas Kelton (Reg. 54,214) on 5/6/2022.

The application has been amended as follows:

Claims listed have been amended as follows:


1.  (Currently amended) A method comprising:
	with a Software-Defined Networking (SDN) controller, receiving an instruction from a Virtual Network Function (VNF) manager that manages a VNF that includes plurality of VNF components running on a plurality of virtual machines, wherein the plurality of VNF components includes independently scalable service VNF components, database VNF components, and a load balancing VNF components;
	with the SDN controller, in response to the instruction:
		establishing a first connection from a newly provisioned virtual machine having one of the independently scalable service VNF components to one of the database VNF components.

20.  (Currently amended) A system comprising:
	a processor; and
	a memory comprising machine readable instructions that when executed by the processor, cause the system to:
		with a Software-Defined Networking (SDN) controller, receive an instruction from a Virtual Network Function (VNF) manager that manages a VNF that includes plurality of VNF components running on a plurality of virtual machines, wherein the plurality of VNF components includes independently scalable service VNF components, database VNF components, and load balancing VNF components;
		with the SDN controller, in response to the instruction:
establish a first connection from a newly provisioned virtual machine having one of the independently scalable service VNF components to one of the load balancing VNF components; and 
establish a second connection from the newly provisioned virtual machine having one of the independently scalable service VNF components to one of the database VNF components.
	
Allowable Subject Matter


7.	The following is an examiner’s statement of reasons for allowance:



	Neither reference(s), individually or in combination teaches the claim limitations above.  Nor, one of ordinary skill in the art at the time the invention was made would have combined them to arrive at the present invention as cited above.

Claims 2-9, 11-19 depending on claims 1 and 10, therefore, are considered allowable on the basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG KIM whose telephone number is (571)270-1313.  The examiner can normally be reached on M-Thurs 8:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DONG U KIM/Primary Examiner, Art Unit 2196